                 Case 1:19-cv-07450-AJN Document 16-2 Filed 11/15/19 Page 1 of 2

BROMBERG LAW OFFICE, P.C.
Brian L. Bromberg (Admitted in NY, NJ & CA)                       26 Broadway, 27th Floor
                                                                  New York, NY 10004
                                                                  Phone: (212) 248-7906
                                                                  Fax:   (212) 248-7908




       November 12, 2019

       Via ECF
       Honorable Alison J. Nathan
       United States Courthouse
       Southern District of New York
       40 Foley Square
       New York, NY 10007


               Re:     Lee v. 3&ZAuto Ente.zprises, L.L.C
                       SDNY Case No. 1:19-CV-07450 (AJN)

       Dear Judge Nathan:

             The parties are submitting the following letter in accordance with the Court’s
       Order, dated August 29, 2019 (#6).

              This is an action brought as a putative class action under the federal Truth in
       Lending Act (“TILA”), 15 U.S.C. § 1601, et seq. The plaintiff alleges that the
       defendant car dealership charged her and the class members a fee that was
       incidental to the extension of credit. She further alleges that the defendant
       disclosed that fee as part of the amount financed rather than as a finance charge in
       making the disclosures under TILA. The defendant denies that the charge was
       incidental to the extension of credit and further denies that it regularly made such
       disclosures to a sizeable class of other consumers.

              Jurisdiction is asserted under 15 U.S.C. § 1640 and 28 U.S.C. § 1331. Venue
       is proper because the defendant dealership is located in this district.

              There are no outstanding motions or requests to file motions.

             The parties have not yet engaged in any discovery. For the parties to engage
       in meaningful settlement discussions, discovery will be necessary regarding the
       defendant’s practices as alleged in the complaint.




                                              1
        Case 1:19-cv-07450-AJN Document 16-2 Filed 11/15/19 Page 2 of 2



       The estimated length of trial will depend upon whether the case proceeds as
a class action. If it does not, then trial will likely take one day. Otherwise, the trial
will require three days.

       With respect to additional information that the parties believe might assist
the Court in resolving this action, the parties were unable to agree upon
appropriate deadlines for discovery when they held the Rule 26(f Conference. The
earlier listed dates on the draft order are proposed by the plaintiff and the later
dates are proposed by the defendant.


Respectfully,                                          Respectfully,

Is! Brian L. Bromberg                                  Is! Scott H. Mandel
Brian L. Bromberg                                      Scott H. Mandel
Attorney for Plaintiff                                 Attorney for Defendant




                                        2
